UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7575



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AUDLEY CASANOVA,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. Frank W. Bullock,
Jr., District Judge. (CR-95-108, CA-01-1059-1)


Submitted:   December 19, 2002            Decided:   January 9, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Audley Casanova, Appellant Pro Se.       Clifton Thomas Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Audley Casanova was convicted by a jury of possession with

intent    to   distribute   crack   cocaine   and   received   a   210-month

sentence.      Casanova seeks to appeal the criminal judgment entered

against him on January 9, 1996.       We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     In criminal cases, the defendant must file his notice of

appeal within ten days of the entry of judgment.          Fed. R. App. P.

4(b)(1)(A).      The criminal judgment in this case was entered on

January 9, 1996. The earliest Casanova’s notice of appeal could be

deemed filed is October 2, 2002, the date written on his notice of

appeal.     Clearly, the notice of appeal was filed well beyond the

ten-day appeal period. We therefore dismiss this appeal for lack of

jurisdiction. We further note that this is Casanova’s second appeal

of the same judgment.       This Court previously affirmed the judgment

on the merits.     See United States v. Casanova, No. 96-4051, 1999 WL

2522 (4th Cir. Jan. 5, 1999) (unpublished).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   DISMISSED




                                      2